DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 9/19/2019 and amendment submitted on 12/22/2020.  Claims 8-20 have been examined and are currently pending. 

Priority
No benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is claimed or acknowledged.


Response to Amendment
The amendment filed on 12/22/2020 cancelled claim 1-7.  No Claim was previously cancelled.  No new claims are added. No claims have been amended.  Therefore, claims 8-20 are pending and addressed below.                





Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019, 1/21/2021, 5/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11, 17 recite “behavioral attributes and/or personality traits”. 
The phrase "and/or" renders the claims indefinite because there are multiple interpretations of the phrase.  See MPEP § 2173.05(d).  Interpreting it as "and" requires all the elements, which would render the claim extremely narrow.  Interpreting that phrase as meaning any combination of the elements would render the scope of the claims unascertainable because how the elements are combined is not actually disclosed. Interpreting the phrase as "or" would require any one of the elements, which seems the most reasonable interpretations.  Therefore, in order to examine the claims, the examiner interprets the claim as meaning "or".  
Clarification or correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 8-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-3 of, 
performing a respondent assessment of a survey respondent based on respondent data obtained electronically from at least one electronic data source; 
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment; and 
generating a revised survey comprising the survey responses adjusted based on the respondent assessment.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/doing response assessment, can observe/adjust survey response, can observe/generate/create a revised survey.         


Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a system, a processor).   Other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, generating data, adjusting data.  The instant steps can be done by a human, or mental task, or by paper and pencil, and is organized method of human activity.
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer (see Specification [0050]) recited in claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, creating data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element (i.e. a computer system, a processor), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0050] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0050], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 9-13, are merely add further details of the abstract steps/elements recited in claim 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-13 are also non-statutory subject matter.

Independent claim 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 14 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim 8.  

Further, the components (a processor, a computer-readable storage media) described in independent claim 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 15-20, are merely add further details of the abstract steps/elements recited in claim 14, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 15-20 are also non-statutory subject matter.

Viewed as a whole, the claims (8-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Examiner notes that claim 14 recites a computer storage medium containing instructions to perform the method. It is noted that the computer storage medium/media discussed in the specification ([00113, 00114]), under broad interpretation, it is understood to include transitory media and therefore is not in any of the statutory classes.   Therefore, claim 14 is rejected under non-statutory subject matter.   See MPEP 2106.  

Claims 15-20 depend from claim 14 and do not cure the deficiencies set forth above. Examiner suggests amending the claim to be “non-transitory” media/medium.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 12-16, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta (US 2020/0202369).

As per claim 8, 14, Datta discloses a system and a computer program product, comprising:
a processor ([0136]) configured to initiate operations including: 
a computer readable storage medium ([0138]) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate operations comprising:
performing a respondent assessment of a survey respondent based on respondent data obtained electronically from at least one electronic data source ([0067, As further illustrated in FIG. 2, the digital survey system 104 analyzes the sent image from act 206 from the capture system 114 to determine an emotion attribute in act 210 associated with the facial features of the respondent in the sent image 206. The digital survey system 104 can analyze the sent image 206 (or any image that is available in the server device (s) 102) by using various facial recognition algorithms, third party software, and / or machine learning models to determine an emotion attribute in act 210. More over, after determining the emotion attribute in act 210 from the sent image from act 206, the digital survey system 104 can provide the emotion attribute to a database corresponding with the determined respondent identifier (i.e., from act 208) from the sent image from act 206]); 
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment ([0071, For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location]); and 
generating a revised survey comprising the survey responses adjusted based on the respondent assessment ([0071, Based on the adjusted score, the digital survey system 104 can determine that the one or more scores support a determination that the survey respondent 120a in the sent image from act 206 expresses anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise, or changes the determination to a different emotion category, 0109, For example, in some embodiments, the digital survey system 104 can generate a modified survey question or select a different survey question because of the presence of more than one possible respondent identifier 504. For example, if there are several possible respondents, the digital survey question can select fewer questions, or alternatively, select additional questions. Also, based on selecting several possible respondents, the digital survey system may discount or ignore information about the emotion attribute since it is possible that while the respondent depicted in the image may have a particular emotion attribute, one or more of the possible respondents do not relate with that emotion attribute. Thus, for example, for a respondent ID associated with lower confidence levels, the digital survey system 104 can generate a more generic survey that discounts or does not consider the emotion attribute corresponding to the image 502]).


As per claim 9, 15, Datta further discloses, 
wherein the respondent assessment is based on a classification model constructed using machine learning ([0062, In some embodiments, the digital survey system 104 can utilize machine learning models to determine an identity of respondent (s) 208 associated with a sent image from act 206]).


As per claim 10, 16, Datta further discloses, wherein the classification model is a deep learning neural network ([0064] In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification), clustering…., 0072, Similarly, the digital survey system 104 can utilize the machine learning models from act 208 (i.e., CNN, RNN, classification learning, and other machine learning models)]).

As per claim 12, 18, Datta further discloses,
wherein the respondent assessment comprises determining an emotional tone based on the survey responses of the survey respondent (Fig. 6, item 612, 610a, Fig. 7, item 710, Angry, [0025, Accordingly, the digital survey system can select a question customized for a respondent that is identified as angry in the event the emotion attribute indicates the respondent is angry]).

As per claim 13, 19, Datta further discloses,
wherein the respondent data comprises at least one of experiential data, educational data, and/or social activities data ([0150, In particular embodiments, server device 1002 may include one or more user - profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location]). 


As per claim 20, Datta further discloses,
wherein the electronic data source comprises a networked electronic data source (Fig. 10, [0021, FIG. 10 illustrates a network environment of an emotion based digital survey system in accordance with one or more embodiments, 0033, For example, "digital survey " can refer to a set of digital survey questions or content intended for distribution over a network (e.g., network 112) by way of client devices and further intended
to collect responses to the digital survey questions for generating survey results from the collected responses. A digital survey can include one or more digital survey questions and corresponding answer choices that accompany the given question. Accordingly, a digital survey may include digital survey content (e.g., one or more digital survey questions). Alternately, a digital survey may capture responses without digital survey questions, such as by capturing images of respondents through a capture system, and based on analyzing the images, generate survey response data directly without specifically sending a digital survey to a respondent]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (US 2020/0202369), in view of Lehman (US 2005/0195193).

As per claim 11, 17, Datta further discloses, however, Datta does not explicitly disclose, 
wherein the respondent assessment comprises determining behavioral attributes and/or personality traits of the survey respondent.
 
Lehman teaches ([0026, In a typical Survey, a host of personality areas will be probed to discover the personal profile of respondent 12. For example, the questions may delve into personal and behavioral areas such as cognition, creativity, Socialization, politics, character traits, predispositions, prejudices, spirituality, sexuality, values, hobbies, interests, preferences, aspirations, career goals, family history, and personal facts. In
general the questions can be worded and grouped to reveal almost any personality trait, behavior, core value, specific tendency, or personal belief]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including behavior and personality attributes, as disclosed by Lehman.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stivoric et al. (US 2014/0310105, determine individual mood based on the sensed data, providing an interactive space, determining at least one life type of at least one individual in the space, analyzing the at least one life type, and modifying at least one attribute of the space based on the analysis),
Berg et al (US 20100174586, measuring emotive response and selection preference in situations involving at least one visual stimulus and product usage or selection. In particular, where at least one visual stimulus is involved, the present invention disclose methods of using an emotive response and selection preference system comprising at least one eye-tracking or head-tracking apparatus, at least one physiological apparatus, and at least one visual stimulus, to obtain consumer feedback regarding their selection preference or determine their probable emotive state in response to the at least one visual stimulus)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681